DETAILED ACTION
Claims 1-49 are considered in this office action. Claims 1-49 are pending examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 and 03/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not
recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward a method. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

 	With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “identifying, based at least partly on the telematics data, one or more fueling events of the vehicle” which comprises “Mental Processes”. For example, a person can observe data and mentally draw the conclusion that a fueling event or any other sort of event has occurred based on the data.
	Applicant’s independent claim 1 also recites the abstract idea determining, for each fueling event of the one or more fueling events, an amount of fuel added to the vehicle for that fueling event; which comprises “Mental Processes”. For example, a person can mentally conclude how much fuel has been added to a vehicle during one or more fueling events based on collected data, a receipt, a fuel dispenser POS, transaction information, and the like.
	Applicant’s independent claim 1 also recites the abstract idea determining, based at least partly on the amount of fuel added to the vehicle for each fueling event and the telematics data, a fuel economy of the vehicle which comprises “Mental Processes”. For example, a person can mentally determine or identify a distance the vehicle has travelled from telematics data, and using such distance mentally calculate a fuel economy of the vehicle based on an amount of fuel added during a fuel stop.

	With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claim 1 recites an additional limitation including “receiving telematics data produced at least partly by one or more sensors at a vehicle”, which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering).
	
	With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are
more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claim 1 recites additional elements, but the additional elements do not provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

REGARDING CLAIMS 2-49: 

	Claim 2 simply adds the additional limitation of “in which the one or more sensors comprise at least one sensor included within a mobile device”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.	

	Claim 3 simply adds the additional limitation of “in which the telematics data comprises at least one of: acceleration data of the vehicle, velocity data of a vehicle, orientation data of a vehicle, or location data of the vehicle”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.	

	Claim 4 simply adds the additional limitation of “in which the amount of fuel comprises an amount of gasoline, diesel, ethanol, biodiesel, propane, or compressed natural gas”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.	

	Claim 5 simply adds the additional limitation of “in which the amount of fuel comprises an amount of electrical energy”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.	

	Claim 6 adds the additional limitation of “receiving external data from an external server, the external data comprising geographical data”, which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). Claim 6 also adds the “mental process” step of “determining, based at least partly on the external data, that the vehicle has come to a stop and is within a predetermined range of a fueling station”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.
	
	Claim 7 simply adds the “mental process” steps of “identifying, based at least partly on the telematics data, one or more vibrations of the vehicle” and “determining if the vibrations indicate a fueling event”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 8 adds the limitations of “transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations, the one or more graphical representations comprising one or more user-selectable icons and prompting the user to confirm that a fueling event is occurring”, which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere extra-solution displaying). Claim 8 also recites “receiving, from the mobile device, user input data indicating the confirmation that the fueling event is occurring” which is also an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 9 adds the limitations “transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations prompting the user to provide the amount of fuel”, which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere extra solution displaying). Claim 9 also recites “receiving, from the mobile device, user input data indicating the amount of fuel” which is also an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101

	Claim 10 simply adds the limitations “in which the one or more graphical representations comprise one or more data fields prompting the user to provide one or more values indicating the amount of fuel, and in which the user input data represents the one or more values entered by the user”. These limitations merely add more detail to the insignificant extra-solution activities and do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 11 simply adds the limitations “in which the one or more graphical representations: comprise one or more data fields; and prompts the user to provide the amount of fuel by capturing, using an imaging sensor of the mobile device, image data representing a document that indicates the amount of fuel; in which the mobile device is configured to perform one or more optical character recognition techniques on the image data and automatically provide one or more values to the one or more data fields indicating the amount of fuel based on a result of performing”. These limitations merely add more detail to the insignificant extra-solution activities and do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 12 simply adds the limitations “in which the user input data comprises image data representing an image of a document indicating the amount of fuel, and in which determining the amount of fuel comprises performing one or more optical character recognition techniques on the image data”. These limitations merely add more detail to the insignificant extra-solution activities and do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 13 simply adds the limitation “receiving, from a financial institution of the user, transaction data indicating the amount of fuel”, which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 14 simply adds the limitation “receiving, from a communications device at a fuel dispenser, transaction data indicating the amount of fuel” which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 15 simply adds the “mental process” steps of “determining, based at least partly on the telematics data, a fueling period of the fueling event, the fueling period including a start time of the fueling event and a stop time of the fueling event” and “determining, based at least partly on the telematics data, a flow rate of the fueling event”. These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 16 simply adds the “mental process” step of “determining a vibrational pattern of the vehicle”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 17 simply adds the “mental process” step of “detecting a fueling pattern of a user of the vehicle”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.
	
	Claim 18 adds the limitation “transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating the determined fuel economy,” which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere post-solution displaying). This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 19 simply adds the “mental process” steps of “identifying, based on the telematics data, a first route of travel by the user that corresponds to the determined fuel economy” and “identifying a second route that is different than the first route, the second route capable of increasing the fuel economy relative to the first route.” Claim 19 also recites “generating a geographical representation that includes geographical locations corresponding to the second route; and transmitting, to a mobile device of the user, a notification in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface comprising the geographical representation, the geographical representation comprising an overlay indicating the second route,” which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere post-solution displaying). These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 20 simply adds the “mental process” step of “determining, based on the telematics data, a driving profile of a user of the vehicle”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 21 simply adds the “mental process” step of “determining a second vehicle comprising a second type based, at least partly, on the driving profile and the determined fuel economy”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claim 22 simply adds the “mental process” step of “identifying, based on the driving profile, one or more factors of the driving profile that caused, at least partly, the determined fuel economy”. Claim 22 also recites “transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating the identified one or more factors,” which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere post-solution displaying). These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 23 simply adds the “mental process” step of “determining, based on the received telematics data and the determined fuel economy, that the vehicle is likely experiencing one or more mechanical issues”. Claim 23 also recites “transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating that the vehicle is likely experiencing one or more mechanical issues” which is an example of merely adding an insignificant extra-solution activity to the judicial exception (i.e. mere post-solution displaying). These limitations do not comprise significantly more than the recited abstract idea in claim 1 and are thus also rejected under 35 U.S.C. 101.

	Claim 24 simply adds the limitation “in which the one or more graphical representations comprise a geographical representation having one or more icons that indicate locations of vehicle mechanic service providers”. This limitation does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

	Claims 25-48 recite a system with substantially the same limitations as claims 1-24. Thus, claims 25-48 are also rejected under 35 U.S.C. 101 on the same basis as claims 1-24 as outlined above.

	Claim 49 recites a non-transitory computer-readable storage medium having instructions with substantially the same limitations as claim 1. Thus, claim 49 is also rejected under 35 U.S.C. 101 on the same basis as claim 1 outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9, 18, 25-27, 33, 42, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leggett et al US PG Publication 20140005917 (hereinafter Leggett).

Regarding claim 1, Leggett discloses:
A computer-implemented method performed by at least one processor, [[Leggett, Abstract, Para. 20] “A method, system or computer usable program product for computing fuel economy for a vehicle…;” also see [0020] “The components of computer system/server 112 may include, but are not limited to, one or more processors or processing units 116”] comprising: 
receiving telematics data produced at least partly by one or more sensors at a vehicle; [[Leggett, Para. 45, Para. 47, Fig. 6] “I/O interface 630 may also provide communications with a vehicle sensor interface 670 for data from various vehicle sensors 671;” also see [0047] “…in a first step 700 the system determines whether the vehicle is moving. This may be determined by checking the odometer or GPS unit (i.e. receiving location data of the vehicle). It may also be checked with other sensors available in the vehicle;” also see Fig. 6 wherein a speedometer and an accelerometer are among the “other sensors” available in the vehicle. Note that the currently pending specification recites on Page 2: “The telematics data can include at least one of: acceleration data of the vehicle, velocity data of a vehicle, orientation data of a vehicle, or location data of the vehicle.”]
identifying, based at least partly on the telematics data, one or more fueling events of the vehicle; [[Leggett, Para. 47, Para. 48, Fig. 7] “if the vehicle has stopped moving in step 700, then the current fuel level, odometer reading and location is saved to memory in step 708;” also see [0048] “Subsequent to step 708, the system determines after a period of time whether the fuel level has changed in step 710. If no in step 710, then processing continues to step 720 where the system determines if the vehicle is still stopped. If no in step 720, the processing returns to step 700 as the vehicle has not been refueled during this stop. If yes in step 720, the processing returns to step 710. If yes in step 710, then refueling has started and processing continues;” also see Fig. 7]
determining, for each fueling event of the one or more fueling events, an amount of fuel added to the vehicle for that fueling event; [[Leggett, Para. 45, Para. 49] “A fuel level sensor 672 is used for determining when a vehicle is being refueled,…how much fuel was added during refueling.” also see [0049] “the system may communicate with a smart version of a fuel pump electronically such as through near field communications to determine the exact amount of fuel received during refueling;”] and 
determining, based at least partly on the amount of fuel added to the vehicle for each fueling event and the telematics data, a fuel economy of the vehicle. [[Leggett, Para. 49, Para. 50, Fig. 7] “If no in step 730, then refueling has ceased and processing continues to step 74;” also see [0050] “In step 740, the fuel economy of the prior tank of fuel is calculated…The amount of fuel used and the distance traveled since the last refueling may be used to calculate the fuel economy. This may be in miles per gallon, liters per 100 kilometers, or any other type of measure preferred by the user;” also see Fig. 7 step 740 “Calculate Fuel Economy”]

Regarding claim 2, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
in which the one or more sensors comprise at least one sensor included within a mobile device. [[Leggett, Para. 43, Fig. 6] “FIG. 6 is a block diagram of a system for determining fuel economy by fuel source location in accordance with a second embodiment. A system 600 may be a mobile system such as an application on a mobile phone;” also see Fig. 6 which shows sensors 671  and GPS unit 650 to be within system 600]

Regarding claim 3, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
in which the telematics data comprises at least one of: acceleration data of the vehicle, velocity data of a vehicle, orientation data of a vehicle, or location data of the vehicle. [[Leggett, Para. 45, Para. 47, Fig. 6] “I/O interface 630 may also provide communications with a vehicle sensor interface 670 for data from various vehicle sensors 671;” also see [0047] “…in a first step 700 the system determines whether the vehicle is moving. This may be determined by checking the odometer (i.e. receiving velocity data of the vehicle) or GPS unit. (i.e. receiving location data of the vehicle) It may also be checked with other sensors available in the vehicle;” also see Fig. 6 wherein a speedometer and an accelerometer are among the other sensors available in the vehicle.]

Regarding claim 9, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations prompting the user to provide the amount of fuel; and receiving, from the mobile device, user input data indicating the amount of fuel. [[Leggett, Para. 43, Para. 44, Para. 45] “system 600 may be a mobile system such as an application on a mobile phone,” wherein Fig. 6 shows Display 640 as a component of System 600; also see [0044] “A set of I/O interfaces 630 handles communications between the processing unit and some vehicle internal and external elements. I/O interface 630 may communicate with a user through a touch sensitive display 640 or other type of user interface;” also see [0045] “A fuel level sensor 672 is used for determining…how much fuel was added during refueling…Alternative embodiments could allow the user to manually enter this information through display 640 or a mobile device such as a mobile phone.”]

Regarding claim 18, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating the determined fuel economy. [[Leggett, Para. 43, Para. 44, Para. 53, Fig. 6] “system 600 may be a mobile system such as an application on a mobile phone,” wherein Fig. 6 shows Display 640 as a component of System 600; also see [0044] “A set of I/O interfaces 630 handles communications between the processing unit and some vehicle internal and external elements. I/O interface 630 may communicate with a user through a touch sensitive display 640 or other type of user interface;” also see [0053] “display of fuel economy information may be displayed at the time of the current refueling or at a later time such as when the user needs refueling”]

Regarding claim 25, claim 25 recites a system comprising one or more processors and computer storage storing executable computer instructions in which, when executed by the one or more processers, cause the one or more processors to perform operations with substantially the same limitations as claim 1. Thus, these limitations are rejected on the same basis as claim 1 above.
Regarding the additional limitations of claim 25, Leggett further discloses:
one or more processors; [[Leggett, Para. 20] “The components of computer system/server 112 may include, but are not limited to, one or more processors or processing units 116”] and 
computer storage storing executable computer instructions [[Leggett, Para. 19] “Computer system/server 112 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system…program modules may be located in both local and remote computer system storage media including memory storage devices.”]

Regarding claim 26, claim 26 recites a system with substantially the same limitations as claim 2. Thus, claim 26 is rejected on the same basis as claim 2 outlined above.

Regarding claim 27, claim 27 recites a system with substantially the same limitations as claim 3. Thus, claim 27 is rejected on the same basis as claim 3 outlined above.

Regarding claim 33, claim 33 recites a system with substantially the same limitations as claim 9. Thus, claim 33 is rejected on the same basis as claim 9 outlined above.

Regarding claim 42, claim 42 recites a system with substantially the same limitations as claim 18. Thus, claim 42 is rejected on the same basis as claim 18 outlined above.

Regarding claim 49, claim 49 recites a non-transitory computer-readable storage medium having instructions executable by one or more processors to cause the processors to perform operations with substantially the same limitations as claim 1. Thus, these limitations are rejected on the same basis as claim 1 above.
Regarding the additional limitations of claim 49, Leggett further discloses:
A non-transitory computer-readable storage medium having instructions executable by one or more processors [[Leggett, Para. 22] “Computer system/server 112 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 112, and it includes both volatile and non-volatile media, removable and non-removable media.”]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 13-14, 28-29, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett et al US PG Publication 20140005917 (hereinafter Leggett) in view of Shetty et al. US PG Publication 20180012204 (hereinafter Shetty).

Regarding claim 4, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose in which the amount of fuel comprises an amount of gasoline, diesel, ethanol, biodiesel, propane, or compressed natural gas.
However, Shetty teaches:
in which the amount of fuel comprises an amount of gasoline, diesel, ethanol, biodiesel, propane, or compressed natural gas. [[Shetty, Para. 13, Para. 22] “a reporter may be configured on the vehicle to determine the amount of fuel added to the fuel tank;” also see [0022] “In some examples, the fuel may include gasoline, diesel fuel, liquefied petroleum (propane), compressed natural gas, ethanol, hydrogen (including hydrogen cells), biofuel (e.g., bio-diesel), electricity, and the like.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Shetty. The modification would have been obvious because “By determining the precise volume of fuel added to the fuel tank and by determining the price per unit volume charged for the fuel at the fueling station, in some examples, the computing device is able to calculate the cost for the detected volume of fuel added to the fuel tank. This cost may be compared to the amount charged to the fuel payment card, and may thereby be used to verify that the charge is accurate. Accordingly, each charge to the fuel payment card can be automatically verified as the charge is made,” (see Shetty, Para. 14). 

Regarding claim 5, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose in which the amount of fuel comprises an amount of electrical energy.
However, Shetty teaches:
in which the amount of fuel comprises an amount of electrical energy. [[Shetty, Para. 22, Para. 82, Para. 83] “In some examples, the fuel may include…electricity…in some examples the techniques herein may be applied to electric vehicles, such as those powered by rechargeable batteries;” also see [0082] “FIG. 6 illustrates an example system 600 enabling fuel measurement according to some implementations. For example, the techniques discussed above may generally be extended to vehicles that employ other sources of energy such as electric vehicles…The processes described above may be applied to validate a purchase made for fuels including electricity as a fuel…The reporter and sensor discussed above may be used to determine a percentage of the battery that is recharged in an electric vehicle …;” also see [0083] “…the reporter 104 may send a charging report 606 that indicates how much electricity was received by the battery…the reporter 104 may be connected to a battery level indicator of the vehicle 102 for determining the charge level of the battery before and after the charging is performed. Thus, the reporter 104 may determine a difference between an electric charge (fuel) level of the battery before charging and an electric charge (fuel) level of the battery after charging is complete.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Shetty. The modification would have been obvious because “By determining the precise volume of fuel added to the fuel tank and by determining the price per unit volume charged for the fuel at the fueling station, in some examples, the computing device is able to calculate the cost for the detected volume of fuel added to the fuel tank. This cost may be compared to the amount charged to the fuel payment card, and may thereby be used to verify that the charge is accurate. Accordingly, each charge to the fuel payment card can be automatically verified as the charge is made,” (see Shetty, Para. 14). 

Regarding claim 13, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose in which determining the amount of fuel comprises: receiving, from a financial institution of the user, transaction data indicating the amount of fuel.
However, Shetty teaches:
in which determining the amount of fuel comprises: receiving, from a financial institution of the user, transaction data indicating the amount of fuel [[Shetty, Para. 26, Para. 32, Para. 61] “…the service computing device 108 may be a designated server associated with a fleet card company or other service provider 110 for managing payments for transactions completed using the payment cards 126;” also see [0032] “…the cardholder 124 may use the cardholder device 160 for accessing the service computing device(s) 108 and/or the management computing device(s) 112, such as for determining transaction information for transactions associated with an account of the payment card 126 and/or the cardholder 124;” also see [0075] “At 502, the computing device may receive transaction information indicating a payment amount charged to a payment card and an amount of fuel dispensed.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Shetty. The modification would have been obvious because “By determining the precise volume of fuel added to the fuel tank and by determining the price per unit volume charged for the fuel at the fueling station, in some examples, the computing device is able to calculate the cost for the detected volume of fuel added to the fuel tank. This cost may be compared to the amount charged to the fuel payment card, and may thereby be used to verify that the charge is accurate. Accordingly, each charge to the fuel payment card can be automatically verified as the charge is made,” (see Shetty, Para. 14). 

Regarding claim 14, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose receiving, from a communications device at a fuel dispenser, transaction data indicating the amount of fuel.
However, Shetty teaches:
receiving, from a communications device at a fuel dispenser, transaction data indicating the amount of fuel. [[Shetty, Para. 3, Para. 18, Para. 20, Para. 57] “…the computing device may compare the amount of fuel indicated in the communication with an amount of fuel indicated in transaction information received from a point-of-sale (POS) device for determining a difference;” also see [0018] “The fleet management computing device (or alternatively, the service computing device) may validate each charge to the fuel payment card based on…the fuel amount indicated by the transaction information received from the POS device;” also see [0020] “a point of sale (POS) device 122 may be associated with the fuel dispenser 118” also see [0057] “At 304, the POS device may determine an amount of fuel received by the cardholder.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Shetty. The modification would have been obvious because “By determining the precise volume of fuel added to the fuel tank and by determining the price per unit volume charged for the fuel at the fueling station, in some examples, the computing device is able to calculate the cost for the detected volume of fuel added to the fuel tank. This cost may be compared to the amount charged to the fuel payment card, and may thereby be used to verify that the charge is accurate. Accordingly, each charge to the fuel payment card can be automatically verified as the charge is made,” (see Shetty, Para. 14). 

Regarding claim 28, claim 28 recites a system with substantially the same limitations as claim 4. Thus, claim 28 is rejected on the same basis as claim 4 outlined above.

Regarding claim 29, claim 29 recites a system with substantially the same limitations as claim 5. Thus, claim 29 is rejected on the same basis as claim 5 outlined above.

Regarding claim 37, claim 37 recites a system with substantially the same limitations as claim 13. Thus, claim 37 is rejected on the same basis as claim 13 outlined above.

Regarding claim 38, claim 38 recites a system with substantially the same limitations as claim 14. Thus, claim 38 is rejected on the same basis as claim 14 outlined above.

Claims 6, 10, 20, 22, 30, 34, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett et al US PG Publication 20140005917 (hereinafter Leggett) in view of Cox et al. US Patent 10140785 (hereinafter Cox).

Regarding claim 6, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
in which identifying a fueling event comprises determining…that the vehicle has come to a stop [[Leggett, Para. 37, Para. 47, Fig. 7] “In a first step 500 the system determines whether the vehicle has stopped.” also see [0047] “In a first step 700 the system determines whether the vehicle is moving;” also see Fig. 7 and at least step 700]
But Leggett does not explicitly disclose receiving external data from an external server, the external data comprising geographical data; and in which identifying a fueling event comprises determining, based at least partly on the external data, that the vehicle has come to a stop and is within a predetermined range of a fueling station.
However, Cox teaches:
receiving external data from an external server, the external data comprising geographical data; and in which identifying a fueling event comprises determining, based at least partly on the external data, that the vehicle has come to a stop and is within a predetermined range of a fueling station [[Cox, Abstract, Col. 8; Lines 36-53, Col. 9; Lines 1-2, Col. 9; Lines 40-42] “Multiple stop events may be detected when tracking the vehicle, and for each of the multiple stop events, each of duration and a geographic location may be determined;” also see [Col. 8; Lines 36-53] “In one implementation, sensor data analysis component 210 communicates data corresponding to stop events 213 to the fuel stop determination component 230. The stop events 213 can include timing information 223 and a location 225 where the stop event occurred. The fuel stop determination component 230 can use the location 225 to determine the proximity of the vehicle to a fueling station. The location of fueling stations at or near the location 225 can be determined from the map service 220. The map service 220 can, for example, correspond to an interface to third-party map services. In an example of FIG. 1, the map service 220 provides the fuel stop determination component 230 with one or more fuel stop locations 221 which are at or near the location 225. The fuel stop determination component 230 makes a determination as to whether the location 225 of the individual stop events are within a distance threshold to a fuel station, based on the locations 221 provided by the map service 220;” also see [Col. 9; Lines 1-2] “In some implementations, the determination that a stop event is a refueling stop can be made retroactively;” also see [Col. 9; Lines 40-42] “Under one implementation, the fuel stop determination component 230 assumes the vehicle is completely refueled at each fuel stop.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Leggett to include the teachings of Cox. The modification would have been obvious because the teachings of Cox “advantageously provide a driver or passenger on a vehicle with (i) accurate feedback as to the vehicle's fuel consumption rate (e.g., distance traveled divided by volume of fuel used),” (see Cox, Col. 1; Lines 32-34).

Regarding claim 10, Leggett discloses the method of claim 9 as outlined above.
But Leggett does not explicitly disclose in which the one or more graphical representations comprise one or more data fields prompting the user to provide one or more values indicating the amount of fuel, and in which the user input data represents the one or more values entered by the user.
However, Cox teaches:
which the one or more graphical representations comprise one or more data fields prompting the user to provide one or more values indicating the amount of fuel, and in which the user input data represents the one or more values entered by the user. [[Cox, Col. 5; Lines 46-52, Col. 6; Lines 7-9, Col. 14; Lines 36-45] “mobile computing device 120 can include a user interface, such as a graphical user interface (GUI)…The user interface can be…an active touch display (e.g., a capacitive or resistive touch screen);” also see [Col. 6; Lines 7-9] “the mobile computing device 110 executes a service application 108;” also see [Col. 14; Lines 36-45] “When refueling occurs, one implementation provides that in assumption is made that the driver completely refueled the vehicle…A user may be alerted (e.g., through a user interface of the service application 108) to enable the user to input alternative values that approximate the amount of fuel intake, if not a full tank.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Leggett and Cox to include these further teachings of Cox. The modification would have been obvious because the teachings of Cox “advantageously provide a driver or passenger on a vehicle with (i) accurate feedback as to the vehicle's fuel consumption rate (e.g., distance traveled divided by volume of fuel used),” (see Cox, Col. 1; Lines 32-34).

Regarding claim 20, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose determining, based on the telematics data, a driving profile of a user of the vehicle.
However, Cox teaches:
determining, based on the telematics data, a driving profile of a user of the vehicle. [[Cox, Col. 10; Lines 7-13] “the usage determination component 240 can determine a velocity and/or acceleration profile for the driver of the vehicle 5. The velocity and/or acceleration profiles can enable the manner in which the driving habits of the driver affect fuel consumption to be quantified and accounted for when fuel calculations and estimations are made.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Leggett to include the teachings of Cox. The modification would have been obvious because “velocity and/or acceleration profiles can enable the manner in which the driving habits of the driver affect fuel consumption to be quantified and accounted for when fuel calculations and estimations are made,” (see Cox. Col. 10; Lines 7-13).

Regarding claim 22, the combination of Leggett and Cox teaches the method of claim 20 as outlined above.
Cox further teaches:
identifying, based on the driving profile, one or more factors of the driving profile that caused, at least partly, the determined fuel economy; [[Cox, Col. 10; Lines 7-13] “the usage determination component 240 can determine a velocity and/or acceleration profile for the driver of the vehicle 5. The velocity and/or acceleration profiles can enable the manner in which the driving habits of the driver affect fuel consumption to be quantified and accounted for when fuel calculations and estimations are made.”] and 
transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating the identified one or more factors. [[Cox, Col. 5; Lines 46-52, Col. 6; Lines 7-9, Col. 13; Lines 2-11] “mobile computing device 120 can include a user interface, such as a graphical user interface (GUI)…The user interface can be…an active touch display (e.g., a capacitive or resistive touch screen);” also see [Col. 6; Lines 7-9] “the mobile computing device 110 executes a service application 108;” also see [Col. 13; Lines 2-11] “…a health service report can be communicated to a user interface of the service application 108, operating on the mobile computing device of the user. The report can be generated during or after the trip, and can provide feedback 247 as to the fuel consumption rate of the vehicle (based on output of the usage determination component 240). The information provided can indicate the estimated fuel consumption rate, and what could have been achieved had the user changed driving style (e.g., lessened the de-acceleration) or avoided a particular roadway;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leggett and Cox to include these further teachings of Cox. The modification would have been obvious because it assists the user in improving fuel economy.

Regarding claim 30, claim 30 recites a system with substantially the same limitations as claim 6. Thus, claim 30 is rejected on the same basis as claim 6 outlined above.

Regarding claim 34, claim 34 recites a system with substantially the same limitations as claim 10. Thus, claim 34 is rejected on the same basis as claim 10 outlined above.

Regarding claim 44, claim 44 recites a system with substantially the same limitations as claim 20. Thus, claim 44 is rejected on the same basis as claim 20 outlined above.

Regarding claim 46, claim 46 recites a system with substantially the same limitations as claim 22. Thus, claim 46 is rejected on the same basis as claim 22 outlined above.

Claims 7 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett et al US PG Publication 20140005917 (hereinafter Leggett) in view of the translation of JP 2008102813 A (hereinafter JP ‘813).

Regarding claim 7, Leggett discloses the method of claim 1 as outlined above.
identifying, based at least partly on the telematics data, one or more vibrations of the vehicle; and determining if the vibrations indicate a fueling event. [[JP ‘813, Page 2; Para. 3] “When it is detected that the fuel or the battery remaining amount indicated by the vehicle information is below a predetermined threshold, the vibration pattern determined in advance for the detected event is detected,” wherein the fuel remaining amount being below a predetermined threshold is interpreted as a fueling event]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of JP ‘813. The modification would have been obvious because it enables the user to be made aware of the fueling event.
Regarding claim 31, claim 31 recites a system with substantially the same limitations as claim 7. Thus, claim 31 is rejected on the same basis as claim 7 outlined above.

Claims 8 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett et al US PG Publication 20140005917 (hereinafter Leggett) in view of Morris et al. US PG Publication 20170109722 (hereinafter Morris).

Regarding claim 8, Leggett discloses the method of claim 1 as outlined above.
But Leggett does not explicitly disclose transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations, the one or more graphical representations comprising one or more user-selectable icons and prompting the user to confirm that a fueling event is occurring; and receiving, from the mobile device, user input data indicating the confirmation that the fueling event is occurring.
However, Morris teaches:
transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations, [[Morris, Para. 56, Para. 58] “mobile device 304 can be configured to display a user interface (e.g., a graphical user interface, etc.) on its display 305;” also see [0058] “The GUI 320 can be presented on the display 305 automatically or in response to a suitable user input. For example, user input can be received with respect to a tool or platform embodying computer-executable instructions stored at least in part in computer-readable storage media (e.g., the memory 204) of the mobile device 304 and that, when executed by at least one processor (e.g., the processor 202) perform the described techniques. The tool or platform can be initiated upon user input such that the GUI 320 is rendered on the display 205. The fuel dispenser 102 and the mobile device 304 can detect each other automatically and the GUI 320 can also be presented automatically.”] the one or more graphical representations comprising one or more user-selectable icons and prompting the user to confirm that a fueling event is occurring; [[Morris, Para. 57, Para. 60] “FIGS. 3B and 3C illustrate examples of graphical user interfaces that can be presented to the user on the display 305 of the mobile device 304, which as illustrated can include a touch display. FIG. 3B illustrates a graphical user interface (GUI) 320 that can be presented to the user at a point of the process of interaction between the mobile device 304 and the fuel dispenser 102 when user input is requested with respect to the selection of the fuel dispenser 102. As shown in FIG. 3B, an icon 322 or other visual representation of identification information relating to the fuel dispenser 102 can be displayed on the GUI 320…the GUI 320 can present to the user…a visual representation 324 prompting the user to provide input confirming the selection of that specific pump identified by the icon 322. In this example, the visual representation 324 indicates that a tapping action is required to make the confirmation;” also see [0060] “If the user's vehicle is stopped near a fuel dispenser (in this example, the fuel dispenser 102), a visual indicator such that the icon 322 and other accompanying icons and indicators can be presented to the user on the GUI 320.”] and 
receiving, from the mobile device, user input data indicating the confirmation that the fueling event is occurring. [[Morris, Para. 57, Para. 61, Para. 62] “As also shown in FIG. 3B, the GUI 320 can present to the user, along with the identification information on the pump being used, a visual representation 324 prompting the user to provide input confirming the selection of that specific pump identified by the icon 322;” [0061] “Once the user input is received confirming the selection of the fuel dispenser, the mobile device 304 can initiate an outgoing connection request to that fuel dispenser;” [0062] “After a user input is received specifying a selection and/or confirmation of the selection of a particular fuel dispenser, a BLE connection can be established between that fuel dispenser (in this example, fuel dispenser 102) and the mobile device 304,” wherein it is interpreted that confirming the selection of a fuel dispenser is confirming that a fueling event is occurring.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Morris. The modification would have been obvious because the teachings of Morris provide a mobile device that can simplify and improve user experience and make fuel pumping less labor intensive for the user (see Morris, Para. 3-6). 

Regarding claim 32, claim 32 recites a system with substantially the same limitations as claim 8. Thus, claim 32 is rejected on the same basis as claim 8 outlined above.

Claims 11, 12, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett in view of the translation of KR 20150059683 A (hereinafter KR ‘683).

Regarding claim 11, Leggett discloses the method of claim 9 as outlined above.
But Leggett does not explicitly disclose in which the one or more graphical representations: comprise one or more data fields; and prompts the user to provide the amount of fuel by capturing, using an imaging sensor of the mobile device, image data representing a document that indicates the amount of fuel; in which the mobile device is configured to perform one or more optical character recognition techniques on the image data and automatically provide one or more values to the one or more data fields indicating the amount of fuel based on a result of performing.
However, KR ‘683 teaches:
in which the one or more graphical representations: 
comprise one or more data fields; and 
prompts the user to provide the amount of fuel by capturing, using an imaging sensor of the mobile device, image data representing a document that indicates the amount of fuel; [[KR ‘683, Para. 37, Para. 105, Para. 110] “The mobile camera 200 photographs a receipt to be recognized, and is typically a camera embedded in a mobile terminal, preferably, a camera embedded in a smart phone;” [0105] “The receipt recognition unit recognizes fueling receipts…;” also see [0110] “Receipt recognition may include a recognition item, and may include a company name, purchase date and time, total purchase information (product name, unit price, quantity, amount, etc.).”]
in which the mobile device is configured to perform one or more optical character recognition techniques on the image data and automatically provide one or more values to the one or more data fields indicating the amount of fuel based on a result of performing [[KR ‘683, Para. 29, Para. 74, Para. 105, Para. 110] “The text line extracting unit 132 receives the receipt image and classifies the receipt image into a portion corresponding to text and a portion not text, and extracts text lines formed of portions corresponding to text;” also see [0074] “the text line extracting unit 222 classifies the text from the stored receipt image into text and non-text by using a binarization technique (i.e. optical character recognition technique). And extracting the text lines (step S620). The text line extraction is performed for each region corresponding to each window using a plurality of windows having different sizes of the receipt image data. In this case, the plurality of windows preferably include a first window for document analysis, a second window for reflecting global trends, and a third window for obtaining details of a text structure. In addition, the extraction of the text line is preferably performed after correcting for skew, perspective, and shake of the receipt image generated during mobile camera shooting;” also see [0105] “The receipt recognition unit recognizes fueling receipts…;” also see [0110] “Receipt recognition may include a recognition item, and may include a company name, purchase date and time, total purchase information (product name, unit price, quantity, amount, etc.),” wherein it is interpreted that data fields must be present to receive the data and indicate the extracted data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of KR ‘683. The modification would have been obvious because it makes continuous record management easy for a user (see KR ‘683, Para. 5).

Regarding claim 12, Leggett discloses the method of claim 9 as outlined above.
But Leggett does not explicitly disclose in which the user input data comprises image data representing an image of a document indicating the amount of fuel, and in which determining the amount of fuel comprises performing one or more optical character recognition techniques on the image data. 
However, KR ‘683 teaches:
in which the user input data comprises image data representing an image of a document indicating the amount of fuel, [[KR ‘683, Para. 37, Para. 105, Para. 110] “The mobile camera 200 photographs a receipt to be recognized, and is typically a camera embedded in a mobile terminal, preferably, a camera embedded in a smart phone;” [0105] “The receipt recognition unit recognizes fueling receipts…;” also see [0110] “Receipt recognition may include a recognition item, and may include a company name, purchase date and time, total purchase information (product name, unit price, quantity, amount, etc.).”] and in which determining the amount of fuel comprises performing one or more optical character recognition techniques on the image data. [[KR ‘683, Para. 29, Para. 74, Para. 105, Para. 110] “The text line extracting unit 132 receives the receipt image and classifies the receipt image into a portion corresponding to text and a portion not text, and extracts text lines formed of portions corresponding to text;” also see [0074] “the text line extracting unit 222 classifies the text from the stored receipt image into text and non-text by using a binarization technique (i.e. optical character recognition technique). And extracting the text lines (step S620). The text line extraction is performed for each region corresponding to each window using a plurality of windows having different sizes of the receipt image data. In this case, the plurality of windows preferably include a first window for document analysis, a second window for reflecting global trends, and a third window for obtaining details of a text structure. In addition, the extraction of the text line is preferably performed after correcting for skew, perspective, and shake of the receipt image generated during mobile camera shooting;” also see [0105] “The receipt recognition unit recognizes fueling receipts…;” also see [0110] “Receipt recognition may include a recognition item, and may include a company name, purchase date and time, total purchase information (product name, unit price, quantity, amount, etc.)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of KR ‘683. The modification would have been obvious because it makes continuous record management easy for a user (see KR ‘683, Para. 5).

Regarding claim 35, claim 35 recites a system with substantially the same limitations as claim 11. Thus, claim 35 is rejected on the same basis as claim 11 outlined above.

Regarding claim 36, claim 36 recites a system with substantially the same limitations as claim 12. Thus, claim 36 is rejected on the same basis as claim 12 outlined above.

Claims 15, 17, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett in view of Darrow et al. US PG Publication 20140257579 (hereinafter Darrow).

Regarding claim 15, Leggett discloses the method of claim 1 as outlined above.
Leggett further discloses:
in which determining the amount of fuel comprises: determining, based at least partly on the telematics data, a fueling period of the fueling event, the fueling period including a start time of the fueling event and a stop time of the fueling event; [[Leggett, Para. 38] “If yes in step 510, then refueling has started… it is determined whether the fuel level has changed again after a period of time. If yes, then refueling is continuing…If no in step 530, then refueling has ceased and processing continues…”]
But Leggett does not explicitly disclose determining, based at least partly on the telematics data, a flow rate of the fueling event.
However, Darrow discloses
determining, based at least partly on the telematics data, a flow rate of the fueling event. [[Darrow, Para. 36] “the PLC 142 determines an actual flow rate of fuel 24 passing through the product pump output line 72 and compares the determined flow rate with a desired flow rate of fuel 24.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Darrow. The modification would have been obvious because it verifies that the vehicle is receiving fuel at the desired and/or proper flow rate.

Regarding claim 17, the combination of Leggett and Darrow discloses the method of claim 15 as outlined above. 
Leggett further discloses:
in which determining the flow rate comprises detecting a fueling pattern of a user of the vehicle [[Leggett, Para. 47, Para. 48] “The vehicle may stop for a variety of reasons including at a stop light, at a place of work or home, or at a shopping center. In any case, if the vehicle has stopped moving in step 700, then the current fuel level, odometer reading and location is saved to memory in step 708. The location may be determined by a GPS unit or other types of location sensors utilizing electronic communications (e.g. near-field communications with a smart pump, laser reading of a patterned sticker on the pump, etc.). The location may also be entered by the user through a display;” also see [0048] “Subsequent to step 708, the system determines after a period of time whether the fuel level has changed in step 710. If no in step 710, then processing continues to step 720 where the system determines if the vehicle is still stopped. If no in step 720, the processing returns to step 700 as the vehicle has not been refueled during this stop. If yes in step 720, the processing returns to step 710. If yes in step 710, then refueling has started and processing continues to step 712,” wherein it is interpreted that detecting the vehicle has stopped moving, the odometer reading, and the location of the vehicle is detecting a fueling pattern of the vehicle in the event that refueling starts. ]

Regarding claim 39, claim 39 recites a system with substantially the same limitations as claim 15. Thus, claim 39 is rejected on the same basis as claim 15 outlined above.

Regarding claim 41, claim 41 recites a system with substantially the same limitations as claim 17. Thus, claim 41 is rejected on the same basis as claim 17 outlined above.

Claims 16 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett in view of Darrow and the translation of JP 2008102813 A (hereinafter JP ‘813). 

Regarding claim 16, the combination of Leggett and Darrow teaches the method of claim 15 as outlined above. 
But the combination does not explicitly teach in which determining the flow rate comprises determining a vibrational pattern of the vehicle.
However, JP ‘813 teaches:
in which determining the flow rate comprises determining a vibrational pattern of the vehicle. [[JP ‘813, Page 2; Para. 3] “When it is detected that the fuel or the battery remaining amount indicated by the vehicle information is below a predetermined threshold, the vibration pattern determined in advance for the detected event is detected,” wherein the fuel remaining amount being below a predetermined threshold is interpreted as a fueling event]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of JP ‘813. The modification would have been obvious because it enables the user to be made aware of the fueling event.

Regarding claim 40, claim 40 recites a system with substantially the same limitations as claim 16. Thus, claim 40 is rejected on the same basis as claim 16 outlined above.

Claims 19 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett in view of Hartman US PG Publication 20100010732 (hereinafter Hartman). 

Regarding claim 19, Leggett discloses the method of claim 1 as outlined above. 
Leggett further discloses: 
transmitting, to a mobile device of the user, a notification in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface [[Leggett, Para. 43, Para. 44] “system 600 may be a mobile system such as an application on a mobile phone…;” also see [0044] “interface 630 may communicate with a user through a touch sensitive display 640 or other type of user interface.”]
But Leggett does not explicitly disclose identifying, based on the telematics data, a first route of travel by the user that corresponds to the determined fuel economy; identifying a second route that is different than the first route, the second route capable of increasing the fuel economy relative to the first route; generating a geographical representation that includes geographical locations corresponding to the second route; and transmitting, to a mobile device of the user, a notification in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface comprising the geographical representation, the geographical representation comprising an overlay indicating the second route.
However, Hartman teaches:
identifying, based on the telematics data, a first route of travel by the user that corresponds to the determined fuel economy; [[Hartman, Para. 5, Para. 6, Para. 9, Para. 20] “…the first exemplary method estimates vehicle fuel consumption based upon calibratable values for a given vehicle…in order to reflect actual vehicle fuel consumption or fuel economy along a given route segment. Thus, in a system for practicing the exemplary method, the electronic navigation system includes memory…for storing actual or "learned" values for the vehicle and powertrain information that are collected when the vehicle travels over a given route segment, for subsequent use in identifying fuel-efficient routes;” also see [0006] “such learned values include actual vehicle speeds…and values representative of the individual driving pattern for a given vehicle operator, including values representing the vehicle operator's typical acceleration and deceleration rates;” also see [0009] “the vehicle operator advantageously receives feedback on vehicle fuel economy when driving each route segment, such that the vehicle operator may use that information either to modify his "driving style" to improve vehicle fuel economy in real time, or to otherwise be prompted to select another route to thereby enhance the actual vehicle fuel economy achieved during the trip;” also see Para. 20]
identifying a second route that is different than the first route, the second route capable of increasing the fuel economy relative to the first route; [[Hartman, Para. 20, Para. 21] “…display 22 of FIG. 3 will be seen to list several alternate routes, including…a "best fuel economy" route…and correlatively displaying estimated fuel requirements for each alternate route. In FIG. 4, the display 24 lists these same four alternate routes, except that the alternate routes are sorted by estimated route drive time while correlatively displaying estimated fuel usage as a relative percentage of the fuel requirements of a baseline route (for FIG. 4, the baseline route is the "fastest route," as the least-fuel-efficient route);” [0021] “the best fuel economy route is always be displayed, at least as an option, to inform the vehicle operator of the relative fuel inefficiency of alternate routes.”]
generating a geographical representation that includes geographical locations corresponding to the second route; and 
transmitting, to a [[Hartman, Para. 10, Para. 19] “the electronic navigation system estimates the fuel requirements of each potential route segment based on navigation information including GPS signals and map data, such as route segment distances, speed limits, grades, hills, altitudes, intersections, and traffic signals…that the correlative use of both navigation and vehicle information allows for more accurate estimates of vehicle fuel requirements, particularly where a proposed route segment includes many vehicle stops/starts and/or significant elevation changes;” also see [0019] “At step 20, the electronic navigation system displays N alternative routes…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of Hartmann. The modification would have been obvious because it enables a user to choose the most fuel efficient route and/or a route that best fits needs of the user.

Regarding claim 43, claim 43 recites a system with substantially the same limitations as claim 19. Thus, claim 43 is rejected on the same basis as claim 19 outlined above.

Claims 21 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett and Cox in view of Davis et al. US Patent 10580084 (hereinafter Davis). 

Regarding claim 21, the combination of Leggett and Cox teaches the method of claim 20 as outlined above.
But the combination does not explicitly teach determining a second vehicle comprising a second type based, at least partly, on the driving profile and the determined fuel economy.
However, Davis teaches:
determining a second vehicle comprising a second type based, at least partly, on the driving profile and the determined fuel economy. [[Davis, Col. 2; Lines 6-17, Col. 5; Lines 53-55, Col. 6; Lines 41-44, Col. 11; Lines 21-23] “The method may transmit a recommendation to a person associated with the mobile device, where the recommendation may be based upon the vehicle usage profile…the recommendation may be a recommendation to purchase a different vehicle…The vehicle usage profile may include an average fuel efficiency of the vehicle and/or telematics data of the vehicle;” [Col. 5; Lines 53-55] “If a person is identified as a driver, their mobile device may collect telematics data as being relevant to the driver's driving behavior or driving profile;” [Col. 6; Lines 41-44] “the present embodiments may facilitate matching those persons in the market for a new vehicle with the safest vehicle for them given their driving and/or passenger profile...purchase vehicles recommended to them based upon their driving and/or passenger profile;” [Col. 11; Lines 21-23] “The vehicle usage profile may include…other statistics (e.g., average fuel efficiency)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Leggett and Cox to include the teachings of Davis. The modification would have been obvious because it can match a user with a vehicle safest for their driving style (see Davis, Col. 6; Lines 41-44).

Regarding claim 45, claim 45 recites a system with substantially the same limitations as claim 21. Thus, claim 45 is rejected on the same basis as claim 21 outlined above.

Claims 23-24 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Leggett et al. US PG Publication 20140005917 (hereinafter Leggett) in view of the translation of KR 20020058685 A (hereinafter KR ‘685) and Szwabowski et al. US PG Publication 20110172873 (hereinafter Szwabowski). 

Regarding claim 23, Leggett discloses the method of claim 1 as outlined above. 
But Leggett does not disclose determining, based on the received telematics data and the determined fuel economy, that the vehicle is likely experiencing one or more mechanical issues; and transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating that the vehicle is likely experiencing one or more mechanical issues.
However, KR ‘685 teaches:
determining, based on the received telematics data and the determined fuel economy, that the vehicle is likely experiencing one or more mechanical issues; [[KR ‘685, Page 4] “In addition, the detection signal of the vehicle speed sensor calculates the driving distance of the vehicle, calculates fuel economy and cumulative driving distance, and determines data for checking and replacing and maintaining various parts and consumables necessary for vehicle management…the maintenance inspection guide system of the present invention determines the current state of the vehicle on the basis of a signal input from the in-vehicle sensing means, determines whether the maintenance inspection of the vehicle is necessary, and informs whether or not to replace various parts to manage the vehicle necessary for the driver”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Leggett to include the teachings of KR ‘685. The modification would have been obvious because it can obtain information for the driver about a vehicle’s condition.
But the combination of Leggett and KR ‘685 does not explicitly disclose transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating that the vehicle is likely experiencing one or more mechanical issues.
However, Szwabowski teaches:
transmitting a notification to a mobile device of a user of the vehicle in which, when the mobile device receives the notification, the notification causes the mobile device to render a user interface having one or more graphical representations indicating that the vehicle is likely experiencing one or more mechanical issues. [[Szwabowski, Para. 8, Para. 17, Para. 29, Para. 6, Para. 39] “An alert is output to the driver. The alert indicates the required maintenance service for the vehicle;” also see [0017] “the computer may receive input…indicative of a driver request to provide required maintenance service information to the driver…The system may also respond by transmitting the information to an in-vehicle display or to a portable user device…;” also see [0029] “the actuators/outputs 24 include a screen that selectively displays an avatar. The avatar may be a graphical representation of human, animal, machine, plant, vehicle, etc;” also see [0006] “The interface uses…an avatar to communicate to the occupant…;” also see [0039] “client 64 may be implemented on a mobile device 66…For example, mobile device 66 may take the form of a mobile telephone…;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Leggett and KR ‘685 to include the teachings of Szwabowski. The modification would have been obvious because it indicates that maintenance is needed to the driver. 

Regarding claim 24, the combination of Leggett, KR ‘685, and Szwabowski teaches the method of claim 23 as outlined above. 
Szwabowski further teaches:
in which the one or more graphical representations comprise a geographical representation having one or more icons that indicate locations of vehicle mechanic service providers. [[Szwabowski, Para. 12, Para. 71] “The system may also offer the driver the ability to identify a service facility by outputting location information for a vehicle service center;” also see [0071] “At block 152, the computer outputs location information for a vehicle service center;” ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Leggett, KR ‘685, and Szwabowski to include these further teachings of Szwabowski. The modification would have been obvious because it enables a driver to locate and navigate more easily to a maintenance facility.

Regarding claim 47, claim 47 recites a system with substantially the same limitations as claim 23. Thus, claim 47 is rejected on the same basis as claim 23 outlined above.

Regarding claim 48, claim 48 recites a system with substantially the same limitations as claim 24. Thus, claim 48 is rejected on the same basis as claim 24 outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./               Examiner, Art Unit 3668                            

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668